              IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

TINA McMECHEN
and MADELEINE WATSON                                  PLAINTIFFS

v.                     No. 3:18-cv-218-DPM

BLACKBOARD, INC.                                     DEFENDANT

                           JUDGMENT
     McMechen' s and Watson's complaint is dismissed with prejudice.
The Court retains jurisdiction until 27 January 2021 to enforce the
settlement.



                                    D.P. Marshall Jr.
                                    United States District Judge
